People v Pendelton (2015 NY Slip Op 08859)





People v Pendelton


2015 NY Slip Op 08859


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-10157
 (Ind. No. 666-13)

[*1]The People of the State of New York, respondent, 
vAnthony Pendelton, appellant.


Matthew Muraskin, Port Jefferson, N.Y., for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Alfred J. Croce and Michael J. Miller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered October 18, 2013, convicting him of failure to register or verify as a sex offender, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea was not knowingly, voluntarily, and intelligently entered because the County Court failed to sufficiently explain to him all of the constitutional rights that he was waiving upon his plea is unpreserved for appellate review since he did not move to withdraw his plea or otherwise raise this issue before the court (see CPL 220.60[3]; People v Pollidore, 123 AD3d 1058; People v Holcombe, 116 AD3d 1063; People v Franco, 104 AD3d 790). In any event, the defendant's contention is belied by the record, including the court's plea allocution, and the defendant's acknowledgment that he discussed taking the plea with his attorney (see People v Tyrell, 22 NY3d 359, 365).
LEVENTHAL, J.P., ROMAN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court